 
CONSENT AND ACKNOWLEDGEMENT OF ASSIGNMENT AND RELEASE
 
The undersigned, HEMIWEDGE INDUSTRIES INC. (formerly called SHUMATE INDUSTRIES
INC.), a Delaware corporation, SHUMATE MACHINE WORKS, INC., a Texas corporation,
HEMIWEDGE VALVE CORPORATION, a Texas corporation, RUSS CLARK and MATTHEW C.
FLEMMING (hereinafter collectively, the “Borrowers”) consent to the terms and
conditions of that certain Assignment of Note, Loan Documents and Security
Interests, dated of even date herewith, by and among Stillwater National Bank
and Trust Company (the “Assignor”), Eads Investments I, LLC and D. Bradley
McWilliams (“Assignment Agreement”) and to the consummation of the transactions
described therein.  The Borrowers acknowledge that the “Note” and “SNB Loan
Documents,” as such terms are defined in the Assignment Agreement, are binding
and enforceable against the Borrowers  in accordance with all stated terms, and
that the Borrowers have no defenses or rights of offset against the enforcement
of the Note or the SNB Loan Documents in accordance with all stated terms.  The
Borrowers hereby release and discharge the Assignor from any and all claims,
rights, demands, suits, causes of action, losses, costs, obligations,
liabilities and expenses of every kind or nature, known or unknown, suspected or
unsuspected, fixed or contingent, arising out of or relating to any statements,
representations acts or omissions, intentional, willful, negligent or innocent,
by the Assignor occurring on or prior to the date hereof, and in any way
connected with, relating to or affecting, directly or indirectly, the Assigned
Rights (as such term is defined in the Assignment Agreement), the indebtedness
of the Borrowers to the Assignor, the property securing the indebtedness of the
Borrowers to Assignor, the relationship of Assignor and the Borrowers, the
business of the Borrowers or of the administration by the Assignor of the Note
or the SNB Loan Documents.  The Borrowers confirm that the calculation of the
loan balance as set forth and defined in the Assignment Agreement, is true,
accurate and complete as set forth in the Assignment Agreement, and that the
Borrowers do, in fact, owe the stated amount of principal and interest set forth
in such calculation.
 
IN WITNESS WHEREOF, this Consent and Acknowledgement of Assignment is executed
effective as of this ____ day of June, 2010.
 

 
HEMIWEDGE INDUSTRIES, INC., a Delaware
corporation
           
By:
       
Name:  Matthew C. Flemming
     
Title: Chief Financial Officer
         
SHUMATE MACHINE WORKS, INC. a Texas
corporation
           
By:
       
Name:  Matthew C. Flemming
     
Title: Chief Financial Officer
         
HEMIWEDGE VALVE CORPORATION, a Texas
corporation
           
By:
       
Name: _______________________________
     
Title:   _______________________________
           
By:
       
Name: Russ Clarke
     
Individually
           
By:
       
Name:  Matthew C. Fleming
     
Individually



 
 

--------------------------------------------------------------------------------

 
 